Title: General Orders, 30 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 30th 1776.
Parole Lancaster.Countersign Medford.


The Quarter Master General is to provide Canteens, as soon as possible, and to have the Water in the several works, in casks, examined, that there may be a fresh supply if necessary.
It is represented to the General, that the pump Water in the City, is very unhealthy; The Troops are therefore cautioned against the use of it; and the Quarter Master and Commissary Generals, are to consult together, and fix upon some mode of supply of fresh water, for the troops in the City.
